t c memo united_states tax_court roger stoewer petitioner v commissioner of internal revenue respondent docket no 2674-o1l filed date roger stoewer pro_se wendy s harris for respondent memorandum opinion pajak special_trial_judge this case is before the court on petitioner’s motion to dismiss for lack of jurisdiction and on respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to the assessed frivolous_return penalty section references are to the internal_revenue_code as amended - - at the time the petition for lien or levy action under sec_6320 or sec_6330 was filed petitioner resided in las vegas nevada on date petitioner filed his form 1040ez income_tax return for single and joint filers with no dependents petitioner’s return listed his address as gray lane apartment c las vegas nevada gray lane address on his return petitioner reported wages and salaries of zero petitioner also reported that his adjusted_gross_income and taxable_income on his return was zero in a two-page document attached to his return petitioner stated in part it should also be noted that i had zero income according to the supreme court’s definition of income see note since in merchant’s loan trust co v smietanka 225_us_509 at pages that court held that the word income must be given the same meaning in all of the income_tax acts of congress that was given to it in the corporation excise_tax act of therefore since i had no earnings in that would have been taxable under the corporation excise_tax act of as income i can only swear to having zero income in on date petitioner filed his form 1040ez petitioner’s return reflected his gray lane address again petitioner reported wages and salaries of zero on his return petitioner also reported that his adjusted_gross_income and taxable_income was zero petitioner attached a two- page document to his return which was essentially identical to the two-page document attached to his return on date respondent mailed to petitioner at his gray lane address two separate notices of deficiency related to petitioner’s and taxable years respectively in one notice_of_deficiency respondent determined an income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure with respect to petitioner’s taxable_year in the other notice_of_deficiency respondent determined an income_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure with respect to petitioner’s taxable_year each notice_of_deficiency stated that the deficiencies could be contested by petitioner’s filing a petition with the tax_court days from the date of the notices of deficiency on or about date petitioner sent two virtually identical letters to respondent one for each taxable_year at issue which contested the authority of the notices of deficiency petitioner did not file a petition with the tax_court with respect to the notices of deficiencies on date respondent assessed the income_tax deficiencies and accuracy-related_penalties against petitioner with respect to his and taxable years on date respondent assessed a sec_6702 frivolous_return penalty with respect to each of petitioner’s taxable years at issue - on date respondent filed a notice_of_federal_tax_lien equal to the amount of taxes and penalties assessed by respondent with respect to petitioner’s and taxable years on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to petitioner’s and taxable years on or about date petitioner timely filed a form request for a collection_due_process_hearing appeals_office hearing request in response to the notice of lien on date in response to petitioner’s appeals_office hearing request an appeals officer sent a letter to petitioner in which he provided additional information regarding the validity of the tax and penalty assessments against petitioner the appeals officer informed petitioner that the statutory notices of deficiency were sent to his last_known_address that he failed to act upon the statutory notices and therefore that he was precluded from further challenging the underlying tax_liabilities the appeals officer also informed petitioner that he would schedule an appeals_office hearing on date the appeals officer conducted the appeals_office hearing with petitioner and his representative at the las vegas office of the internal_revenue_service at the hearing the appeals officer provided petitioner with two forms - - certificate of assessments payments and other specified matters certified transcripts which detailed the assessment of the income_tax deficiencies and accuracy-related_penalties with respect to petitioner’s and taxable years forms were also provided to petitioner with respect to the frivolous_return penalties assessed for each of his taxable years at issue the appeals officer terminated the hearing after petitioner declined to discuss any collection alternatives on date respondent’s appeals_office sent petitioner two separate notices of determination concerning collection action s under sec_6320 and or stating respondent’s intention to proceed with collection with respect to petitioner’s and taxable years one notice_of_determination related to the income taxes and accuracy-related_penalties assessed against petitioner and informed him that he would have days to contest the determination by filing a petition with the tax_court the notice_of_determination included findings that all applicable statutory and administrative procedures were met that petitioner failed to present any collection alternatives and that the proposed lien was appropriate the other notice_of_determination related to the frivolous_return penalty assessments and informed petitioner that he would have days to contest the determination by filing a petition with the appropriate united_states district_court - - on date petitioner filed one petition with this court for review of both of respondent’s notices of determination on date petitioner’s motion to dismiss was filed on date respondent’s motion with respect to the frivolous_return penalty was filed sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person liable for taxes when a demand for the payment of such taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period described above sec_6320 provides that the appeals_office hearing generally shall be conducted - consistent with the procedures set forth in sec_6330 d and e sec_6330 prescribes the matters a person may raise at an appeals_office hearing sec_6330 a provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection 114_tc_604 sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability id 114_tc_176 pursuant to sec_6330 a within days of the issuance of the notice_of_determination the taxpayer may appeal the determination to the tax_court if the tax_court does not have jurisdiction of the underlying tax_liability the taxpayer may appeal to a u s district_court sec_6330 b initially we address respondent’s motion in respondent’s motion respondent contends that this court does not have jurisdiction over the sec_6702 frivolous_return penalty respondent further asks this court to strike the portion of the petition with respect to the frivolous_return penalty --- - the court’s deficiency jurisdiction is generally limited to the redetermination of income estate_and_gift_taxes 114_tc_171 the court interpreted sec_6330 a and b as not expanding the court’s jurisdiction beyond the types of taxes over which the court generally has jurisdiction id the court has held that we do not have jurisdiction to review the commissioner’s determination to assess the frivolous_return penalty under sec_6702 115_tc_324 in that situation sec_6330 provides that if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to the frivolous_return penalty in petitioner’s motion petitioner asks the court to dismiss this case for lack of jurisdiction on the ground that the appeals officer failed to verify that the requirements of all applicable law and administrative procedure were met as required by sec_6330 because we lack jurisdiction to review the determination with regard to the frivolous_return penalty we shall not decide whether the hearing requirement under sec_6330 was met with respect to that determination 117_tc_204 thus the remaining issue before the court is whether this court has jurisdiction to review the other determination in this case which relates to petitioner’s liability for income taxes and accuracy-related_penalties the court recently held that for purposes of determining the validity of a notice_of_determination for jurisdictional purposes we shall not look behind a notice_of_determination to consider whether the appeals_office conducted an appropriate hearing 117_tc_159 our holding in lunsford overrules 115_tc_417 to the extent it required the court to look behind a notice_of_determination to discern whether a proper hearing opportunity was given in order to decide whether such a notice was valid lunsford v commissioner supra pincite in the instant case this court is not required to look behind the relevant notice_of_determination which relates to petitioner’s liability for income taxes and accuracy-related_penalties in order to determine the validity of this notice there is nothing in that notice_of_determination which leads us to conclude that the determination was invalid as in lunsford the notice_of_determination clearly embodies the appeals officer’s determination that collection by way of lien may proceed consistent with our holding in lunsford we hold the -- - relevant notice_of_determination was valid for purposes of invoking the court’s jurisdiction and a timely petition was filed accordingly we hold that this court has jurisdiction to review the determination in this case and that petitioner’s motion to dismiss must be denied we have considered all of petitioner’s remaining arguments and find them to be without merit and or irrelevant to reflect the foregoing an appropriate order denying petitioner’s motion and granting respondent’s motion will be issued
